Case 1:19-cv-03713-PAB-STV Document 72 Filed 06/29/20 USDC Colorado Page 1 of 15




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO


  Civil Action No. 1:19-cv-03713-STV

  J.L., an individual,

          Plaintiff,

  v.

  BEST WESTERN INTERNATIONAL, INC.;
  HYATT CORPORATION;
  WYNDHAM HOTELS AND RESORTS, INC.; AND
  MARRIOTT INTERNATIONAL, INC.,

          Defendants.


           SELECT HOTELS GROUP, LLC (IMPROPERLY NAMED AS, “HYATT
                     CORPORATION”)’S MOTION TO DISMISS


          Select Hotels Group, LLC (improperly named as, “Hyatt Corporation”) (hereinafter,

  “Hyatt”), by and through its undersigned counsel, respectfully moves this Court for an entry of an

  order dismissing Plaintiff’s Complaint (Dkt. 65) with prejudice.

          Hyatt submits the accompanying Memorandum of Law in Support of its Motion to

  Dismiss, filed concurrently herewith. As set forth in the accompanying memorandum of law, the

  Court should grant Hyatt’s motion and dismiss Plaintiff’s Amended Complaint.

          WHEREFORE, Hyatt respectfully requests the Court grant Hyatt’s Motion to Dismiss,

  dismiss the Amended Complaint with prejudice, and grant any other relief this Court deems just

  and proper.

  Dated: June 29, 2020.
Case 1:19-cv-03713-PAB-STV Document 72 Filed 06/29/20 USDC Colorado Page 2 of 15




                                                     Respectfully submitted,

                                                     WILSON, ELSER, MOSKOWITZ,
                                                     EDELMAN & DICKER LLP


                                              By:    /s/Marisa A. Trasatti
                                                     Marisa A. Trasatti (Bar No. 25663)
                                                     500 East Pratt Street
                                                     Suite 600
                                                     Baltimore, MD 21202
                                                     Tel. (410) 962-8408
                                                     Fax (410) 962-8758
                                                     Email: Marisa.trasatti@wilsonelser.com
                                                     (Appearance entered on 3/3/2020)

                                 CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on the 29th day of June, 2020, the foregoing was served on

   counsel of record through the Court’s electronic filing system, and to all parties without an

   appearance by conventional mail.

                                                     WILSON, ELSER, MOSKOWITZ,
                                                     EDELMAN & DICKER LLP

                                              By:    /s/Marisa A. Trasatti
                                                     Marisa A. Trasatti (Bar No. 25663)
                                                     500 East Pratt Street
                                                     Suite 600
                                                     Baltimore, MD 21202
                                                     Tel. (410) 962-8408
                                                     Fax (410) 962-8758
                                                     Email: Marisa.trasatti@wilsonelser.com




                                                 2
Case 1:19-cv-03713-PAB-STV Document 72 Filed 06/29/20 USDC Colorado Page 3 of 15




              SELECT HOTELS GROUP, LLC (IMPROPERLY NAMED AS, “HYATT
                    CORPORATION”)’S MEMORANDUM OF LAW
                       IN SUPPORT OF ITS MOTION TO DISMISS

         Select Hotels Group, LLC (improperly named as, “Hyatt Corporation”) (hereinafter

  referred to as, “Hyatt”) moves to dismiss the Amended Complaint [Dkt. 65] for failure to state a

  claim under Rule 12(b)(6), and in support thereof states as follows:

                                 CERTIFICATE OF CONFERRAL

         Pursuant to D.C.COLO.LCivR 7.1, undersigned counsel certifies that the parties conferred

  as to the substance of this motion. Plaintiff opposes the relief requested herein.

                                     RECAP OF ARGUMENTS

         Plaintiff’s Amended Complaint should be dismissed. Despite numerous requests by Hyatt

  for Plaintiff to name the proper Hyatt entity, Plaintiff again improperly named “Hyatt Corporation”

  in her Amended Complaint. Suit and service of process are thus insufficient.1 Second, the

  Amended Complaint is a shotgun pleading in violation of Federal Rule 8(a) and should be

  dismissed. Third, the Amended Complaint should be dismissed because it fails to state a claim

  under the Trafficking Victims Protection Reauthorization Act, 18 U.S.C. § 1595 (“TVPRA” or

  “Section 1595”).

         The facts as pled in J.L.’s Amended Complaint remain inadequate as a matter of law. Hyatt

  adopts its prefatory comments set forth in its original Motion to Dismiss filed on March 23, 2020

  [Dkt. 40] for the sake of brevity and to avoid duplicative filings. The question in the amended

  pleading remains not whether J.L. suffered egregious harm as a result of the alleged facts. Rather,




  1
    The entity implicated by Plaintiff’s allegations – Select Hotels Group, LLC (“SHG”) – still has
  not been served; though, undersigned counsel agreed to accept service if Plaintiff would dismiss
  the improperly named Hyatt entity, prior to this motion being filed. SHG does not waive proper
  suit and service.
                                                    3
Case 1:19-cv-03713-PAB-STV Document 72 Filed 06/29/20 USDC Colorado Page 4 of 15




  the question is whether the Amended Complaint adequately alleges that Hyatt is a proper

  Defendant that can be held civilly liable pursuant to Section 1595 for the crimes perpetrated by

  J.L.’s trafficker. The answer is, “No.” The Amended Complaint still does not, and cannot,

  plausibly allege that Hyatt is directly or indirectly liable under Section 1595(a), and accordingly,

  Hyatt should be dismissed.

                                    FACTUAL BACKGROUND

         Plaintiff’s Amended Complaint [Dkt. 65] makes no additional factual contentions beyond

  that which was contained in the initial pleading. That is, the same pleading inadequacies identified

  in the initial Complaint carried over into the Amended Complaint. Plaintiff alleges, in pertinent

  part, that she was a victim of sex trafficking for over one (1) month in 20162 by traffickers at

  several hotels in the Denver Tech Center, including Best Western® Plus, La Quinta® Inn & Suites,

  Hyatt Place®, and Sheraton®. See Am. Compl. at ¶¶ 7, 106-130. The Amended Complaint alleges

  that the traffickers “shuttled” Plaintiff between the hotels to avoid detection and exposure. Id. at

  ¶¶ 7, 110, 124.

         The Amended Complaint further alleges that as a hotel operator, Hyatt controls the training

  and policies for its branded properties including the Hyatt Place® where J.L. was trafficked. Id. at

  ¶ 18(b). Moreover, the Amended Complaint avers that “Hyatt receives a percentage of the gross

  room revenue … from the rate charged for the rooms in which Plaintiff was sex trafficked.” Id. at

  ¶ 18(d).

         The Amended Complaint asserts the above allegations against all Defendants, including



  2
   Plaintiff’s Amended Complaint and Motion for Protective Order [Dkt. 8] vaguely state the length
  of time J.L. was trafficked. While both filings indicate that her trafficking occurred in 2016, the
  Amended Complaint alleges that she was imprisoned by her traffickers “for over a month,” see
  Am. Compl. at ¶ 7, while the Motion for Protective Order represents that the trafficking occurred
  “[f]or several weeks in 2016,” (emphasis added). See Dkt. 8, p. 1.
                                                   4
Case 1:19-cv-03713-PAB-STV Document 72 Filed 06/29/20 USDC Colorado Page 5 of 15




  Hyatt. Likewise, the Amended Complaint summarily alleges that all Defendants had “actual and/or

  constructive notice of drug dealing, prostitution, and/or general safety concerns at their hotels,”

  such that “had the Defendants been paying attention to the activities being conducted at their hotels

  and on their properties, the apparent red flags outlined above would have been impossible to miss.”

  Id. at ¶¶ 129-130. The Amended Complaint then claims that Hyatt is liable under Section 1595

  because “[b]y and through its relationship with the staff at the Hyatt Place® where J.L. was

  trafficked and the perpetrator who trafficked J.L. at the Hyatt Place® while registered as a guest

  there, Hyatt knowingly benefitted, or received anything of value, from its facilitation of, or

  participation in, a venture which it knew or should have known to engage in sex trafficking.” Id.

  at ¶ 18(c).

          In December 2019, J.L. filed this lawsuit sounding in one count under TVPRA. With leave

  from the Court to amend, Plaintiff amended her Complaint, making very few substantive changes

  that do not impact the proper outcome of this motion, which should be granted as to Hyatt.

                                            LEGAL STANDARDS

          A. Rule 8 – General Rules of Pleading

          The twin purposes of a complaint are to (1) give the opposing parties fair notice of the basis

  for the claims against them so that they may respond; and (2) to allow the court to conclude that

  the allegations, if proven, show that plaintiff is entitled to relief. See Monument Builders of Greater

  Kansas City, Inc. v. American Cemetery Ass'n of Kansas, 891 F.2d 1473, 1480 (10th Cir. 1989).

  The requirements of Fed. R. Civ. P. 8 are designed to meet these purposes. See TV

  Communications Network, Inc. v. ESPN, Inc., 767 F. Supp. 1062, 1069 (D. Colo. 1991).

  Specifically, Rule 8(a) provides that a complaint must contain “a short and plain statement of the

  claim showing that the pleader is entitled to relief.” Rule 8(a)’s intent is reinforced by Rule 8(d)(1),



                                                     5
Case 1:19-cv-03713-PAB-STV Document 72 Filed 06/29/20 USDC Colorado Page 6 of 15




  which provides that “[e]ach allegation must be simple, concise, and direct.” Taken together, Rules

  8(a) and (d)(1) underscore the emphasis placed on clarity and brevity by the federal pleading rules.

  Prolix, vague, or unintelligible pleadings violate the requirements of Rule 8. See Greenway

  Nutrients v. Blackburn, 33 F. Supp. 3d 1224, 1242-43 (D. Colo. 2014).

         Recently, Colorado federal courts have strongly criticized the use of “shotgun pleading”

  noting that “[t]ypically this defect occurs when the plaintiff sues a large number of defendants for

  a series of discrete events in which not every defendant participated in completely; nevertheless,

  the pleader lazily asserts claims against ‘the defendants’ generally, without attempting to sort out

  the individual actors alleged to be liable for each individual action or discrete claim.” Jacobs v.

  Credit Suisse First Boston, Case No. 11—cv—00042-CMA-KLM, 2011 U.S. Dist. LEXIS

  112967, 2011 WL 4537007, *6-7 (D. Colo. Sept. 30, 2011).

         B. Standard for Rule 12(b)(6) – Failure to State a Claim

         In reviewing a motion to dismiss under Rule 12(b)(6), “the facts alleged must be enough

  to state a claim for relief that is plausible, not merely speculative.” Gilles v. Ford Motor Co., 24

  F. Supp. 3d 1039, 1044 (D. Colo. 2014) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

  (2007)). A claim is plausible if it “allows the court to draw the reasonable inference that the

  defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

  “[M]ere ‘labels and conclusions’ and ‘a formulaic recitation of the elements of a cause of action’

  will not suffice.” Khalik v. United Air Lines, 671 F.3d 1188, 1191 (10th Cir. 2012) (quoting

  Twombly, 550 U.S. at 555). Courts, therefore “disregard conclusory statements and look only to

  whether the remaining, factual allegations plausibly suggest the defendant is liable.” Id.

  Allegations made on “information and belief” are given no weight in determining the sufficiency

  of a pleading. See, e.g., Henson v. Bank of Am., 935 F. Supp. 2d 1128, 1142 (D. Colo. 2013).



                                                   6
Case 1:19-cv-03713-PAB-STV Document 72 Filed 06/29/20 USDC Colorado Page 7 of 15




                                           ARGUMENTS

       I.    “Hyatt Corporation,” A Misnomer, Is Improperly Named In Both The Summons
             And Amended Complaint, Warranting Dismissal.

         Hyatt adopts the argument set forth in its original Motion to Dismiss filed on March 23,

  2020 [Dkt. 40], regarding the improper naming of Hyatt Corporation in the summons, Complaint,

  and now the Amended Complaint. Between February 4, 2020 and June 29, 2020, counsel for Hyatt

  has reached out to Plaintiff’s counsel via phone and e-mail requesting dismissal and substitution

  of the proper Hyatt entity. To date, however, Plaintiff’s counsel has not been able to confer with

  undersigned counsel by phone, and thus, Hyatt requests that "Hyatt Corporation" be dismissed

  with prejudice and that "Select Hotels Group, LLC" be substituted in the case caption.

      II.    Plaintiff’s Amended Complaint Should Be Dismissed Because It Is An
             Impermissible Shotgun Pleading.3

         Hyatt adopts the shotgun pleading arguments set forth in its original Motion to Dismiss

  filed on March 23, 2020 [Dkt. 40] and co-Defendants’ renewed motions to dismiss the Amended

  Complaint, to the extent consistent with Hyatt’s position.

         Briefly, the Amended Complaint here is riddled with generalizations, often referring to

  “hotels” and “Defendants” collectively, when describing factual allegations regarding both the

  trafficking and the Defendants’ knowledge thereof. See, e.g., Am. Compl. at ¶¶ 129, 131-143. For

  Counts One through Four, Plaintiff incorporates all prior paragraphs, including allegations in

  Counts against other Defendants. Am. Compl. at ¶¶ 144, 149, 154, 159. Notably still absent from




  3
    The Amended Complaint is also a “form” pleading that should be dismissed. Plaintiff continues
  to copy and paste boiler-plate allegations relating to trafficking and the hospitality industry in
  general from the out-of-state pleadings of other, unrelated TVPRA cases in an attempt to salvage
  her claims. Some of those unrelated actions have since been voluntarily dismissed by the
  prosecuting firm. See, e.g., F.M. v. Best Western Int’l, Inc., et al., No. 3:19-cv-02901 (N.D. Tex.
  2019).
                                                  7
Case 1:19-cv-03713-PAB-STV Document 72 Filed 06/29/20 USDC Colorado Page 8 of 15




  Plaintiff’s Amended Complaint are specific factual allegations against Hyatt, such as specific

  conduct, individuals, dates, or times.4

         Like the factual background, the conclusions as to Hyatt in the Amended Complaint mirror

  those set forth in the original Complaint. The Amended Complaint alleges in conclusory fashion

  that Hyatt “knowingly benefited” by “participating in” a venture it “knew, or should have known”

  was a sex-trafficking venture. See, e.g., id. ¶¶ 131-143.5 Nothing in the Amended Complaint

  explains how Hyatt could have had the requisite knowledge that a particular individual—J.L.—

  was being trafficked at any particular hotel at any particular time, or how Hyatt took any action

  related to J.L.’s trafficking, caused J.L.’s trafficking, or knowingly benefited from participation in

  her sex trafficking venture.

         Just like the original Complaint, the Amended Complaint remains short on facts sufficient


  4
    In a February 7, 2020, motions hearing relating to an almost identical Complaint against hotel
  defendants for violations of the TVPRA in the U.S. District Court for the Northern District of
  Georgia, The Honorable Judge William M. Ray II stressed it is unacceptable for a Complaint to
  be full of conclusions and short on facts. See February 7, 2020, Hearing Transcript, p. 5-6, ll. 24-
  25; 1-8. Jane Doe 1, et al. v. Red Roof Inns, Inc., et al., 1:19-cv-03840-WMR. Judge Ray’s opinion
  is cited as the latest available persuasive, non-binding authority for the Court’s review given the
  standards applicable to motions to dismiss.
  5
    A Complaint that fails to distinguish between individual defendants and specific conduct that
  suggests liability, such as the present Complaint, cannot survive a Motion to Dismiss. In the
  Northern District of Georgia, Judge Ray granted Defendant Choice’s Motion to Strike, finding
  that:

         Plaintiff’s current Amended Complaint contains redundant, immaterial,
         impertinent or scandalous matter including “puffing” about sex trafficking and
         what it is and why it’s bad. Such matters have no bearing on issues in this case and
         could serve to prejudice Defendants and confuse the facts at issue. Furthermore, the
         Amended Complaint is full of conclusions and short on specific facts.

  See April 13, 2020, Orders. Jane Doe 1, et al. v. Red Roof Inns, Inc., et al., 1:19-cv-03840-WMR.
  While Judge Ray allowed Plaintiff to file an amended pleading, she was ordered to recast her
  complaint, removing all general allegations about sex trafficking or the sex trafficking industry
  not related to a specific Defendant.

                                                    8
Case 1:19-cv-03713-PAB-STV Document 72 Filed 06/29/20 USDC Colorado Page 9 of 15




  to support a claim that Hyatt specifically violated the TVPRA based on a trafficking crime that

  occurred at Hyatt Place® in Denver, Colorado and therefore, the Amended Complaint should be

  dismissed as an impermissible shotgun pleading.

      III.   The Amended Complaint Fails To State A Cognizable Claim Under Section
             1595(a).

         Finally, the Amended Complaint should be dismissed because it fails to allege that Hyatt

  is directly liable under Section 1595(a). To state a claim under Section 1595(a), a plaintiff must

  allege sufficient facts to show that a defendant: (1) “knowingly benefit[ed], financially or by

  receiving anything of value from,” (2) “participation in a venture,” (3) “which that person knew

  or should have known has engaged in an act in violation of this chapter.” 18 U.S.C. § 1595(a). In

  contrast, the facts against Hyatt in Plaintiff’s Amended Complaint merely allege that she was

  trafficked at unspecified dates in 2016 at various locations in the Denver Tech Center, including

  but not limited to, Hyatt Place® Denver Tech Center, that she would meet buyers in the lobby with

  her trafficker or an enforcer, that all Defendants knew or should have known J.L. was being

  trafficked because she was arrested on an unspecified property’s grounds, and that Hyatt received

  revenues from the reservation of rooms in which she was trafficked.6 These facts are woefully

  inadequate to establish any of the elements required by Section 1595(a). Accordingly, the



  6
   Judge Ray also cast doubt on the argument that if someone receives money unknowingly that
  originated from an illegal enterprise, they are liable for civil damages:

         So this isn’t the right term. But if -- your argument is that if someone receives
         money that would have come through – originated with some illegal enterprise,
         whether they knew it or not, that they’re liable for civil damages?

  See February 7, 2020, Hearing Transcript, p. 49, ll. 13-17, Jane Doe 1, et al. v. Red Roof
  Inns, Inc., et al., 1:19-cv-03840-WMR. Again, while Judge Ray was principally concerned
  with a franchisor’s knowledge and potential liability, the same logic applies here to an
  owner/operator that is not regularly on-site.

                                                  9
Case 1:19-cv-03713-PAB-STV Document 72 Filed 06/29/20 USDC Colorado Page 10 of 15




   Amended Complaint does not plausibly allege that Hyatt is liable under Section 1595(a).

                   a. The Amended Complaint fails to allege sufficiently that Hyatt participated
                      in a venture.

           First, the Amended Complaint fails to allege any legally sufficient facts to show that Hyatt

   “participat[ed] in a venture” with J.L’s trafficker. See 18 U.S.C. § 1595(a). The concept of

   participation in a venture is well settled—both in surrounding statutory text and at common law.

   Congress defined “venture” as “any group of two or more individuals associated in fact.” 18 U.S.C.

   § 1591(e)(6). Congress defined “participation in a venture” as “knowingly assisting, supporting,

   or facilitating [sex trafficking].” Id. § 1591(e)(4).

           Courts have thus held that “participation in a venture” must involve more than a

   defendant’s “mere negative acquiescence” in sex trafficking. United States v. Afyare, 632 F. App’x

   272, 286 (6th Cir. 2016) (unpub.). Participation connotes action, not inaction. “[M]ere association”

   in some endeavor “criminal or otherwise” is not enough. Id. at 284. Instead, the defendant must

   have “actually participated in a sex-trafficking venture” by “commit[ting] some ‘overt act’ that

   furthers the sex trafficking aspect of the venture.” Id. at 286; see also Geiss v. Weinstein Co.

   Holdings LLC, 383 F. Supp. 3d 156, 169 (S.D.N.Y. 2019); Canosa v. Ziff, No. 18 CIV. 4115

   (PAE), 2019 WL 498865, at *24 (S.D.N.Y. Jan. 28, 2019); Noble v. Weinstein, 335 F. Supp. 3d

   504, 524 (S.D.N.Y. 2018); Ratha v. Phatthana Seafood Co., No. CV 16-4271, 2017 WL 8293174,

   at *4 (C.D. Cal. Dec. 21, 2017) (same).

           It is well-established under federal law that participation in a venture requires knowingly

   performing an overt act in furtherance of an agreement to pursue a common purpose and share in

   profits and losses. For purposes of aiding and abetting liability, for example, one is an “active

   participant” when he “has decided to join in the criminal venture, and share in its benefits, with

   full awareness of its scope.” See Rosemond v. United States, 572 U.S. 65, 77–78 (2014). (2004).

                                                      10
Case 1:19-cv-03713-PAB-STV Document 72 Filed 06/29/20 USDC Colorado Page 11 of 15




           In order to be found liable under Section 1595(a), a defendant must have participated in a

   venture; this Court should give those terms their ordinary meaning. See, e.g., Wisconsin Central

   Ltd. v. United States, 138 S. Ct. 2067, 2070 (2018) (“As usual, our job is to interpret the words

   consistent with their ‘ordinary meaning . . . at the time Congress enacted the statute.’” (quoting

   Perrin v. United States, 444 U.S. 37, 42 (1979)). That ordinary meaning—which flows from the

   elements contained in the dictionary definitions and law highlighted above—is that the defendant

   must have entered into an agreement (express or implied) with a trafficker and performed an overt

   act to further some common purpose and share both profits and losses.

           Moreover, “participation” in a sex trafficking venture requires an overt act; nonfeasance or

   a failure to prevent a crime is insufficient. See United States v. Afyare, 632 F. App’x 272, 286 (6th

   Cir. 2016) (“mere negative acquiescence” is not enough); Ratha v. Phatthana Seafood Co., Ltd.,

   2017 WL 8293174, at *4; cf. United States v. Longoria, 569 F.2d 422, 425 (5th Cir. 1978) (“To

   prove participation, there must be evidence to establish that the defendant engaged in some

   affirmative conduct; that is, there must be evidence that the defendant committed an overt act

   designed to aid in the success of the venture.”). Here, the Amended Complaint altogether fails to

   allege that Hyatt “participated” in any “sex trafficking venture.” Even if sex trafficking occurred

   at a hotel, it simply does not follow that any entity affiliated with that hotel, let alone the franchisor,

   is therefore liable for resulting harm.

           First, there is no allegation that the managing entity, SHG, had any association with a “sex

   trafficking venture.” But even more broadly, the Amended Complaint simply never suggests that

   any Hyatt entity had any association with the unnamed criminals responsible for the sex trafficking

   venture alleged.

           Second, and more fundamentally, Plaintiff never alleges that Hyatt committed any overt



                                                       11
Case 1:19-cv-03713-PAB-STV Document 72 Filed 06/29/20 USDC Colorado Page 12 of 15




   act in furtherance of that sex trafficking venture. As a matter of law, alleged nonfeasance is

   insufficient. The Amended Complaint merely asserts that “Defendants … actively participated in

   this illegal endeavor by knowingly or negligently providing lodging to J.L.’s trafficker in which

   to harbor J.L. while he was trafficking her” and “by knowingly or negligently providing lodging

   to those who purchased sex from J.L.” Am. Compl. at ¶¶ 134, 136. Yet it fails to assert any factual

   allegations to support that conclusion. Hyatt did not know and could not have known about the sex

   trafficking venture; it likewise did not and could not have “participated” in any such venture.

   Because the Amended Complaint has not alleged any facts showing that Hyatt entered into any

   agreement with J.L.’s traffickers, or that Hyatt engaged in any overt acts in furtherance of J.L.’s

   traffickers’ criminal schemes, the Amended Complaint fails as a matter of law to plausibly allege

   that Hyatt participated in a venture with J.L.’s traffickers.

                  b. The Amended Complaint fails to allege sufficiently that Hyatt knew or
                     should have known the alleged venture engaged in sex trafficking.

          Even if the Amended Complaint had plausibly alleged that Hyatt entered into a venture

   with J.L.’s traffickers, the Amended Complaint has not alleged adequately that Hyatt “knew or

   should have known” that the venture’s purpose was sex trafficking. See 18 U.S.C. § 1595(a).

   Federal courts have generally associated the “knew or should have known” standard with actual

   knowledge or reckless disregard. See Ricchio v. McLean, 853 F.3d 553, 556 (1st Cir. 2017) (Souter,

   J.) (referencing reckless disregard); cf. Gilbert v. U.S. Olympic Comm., No. 18-CV-00981, 2019

   WL 4727636, at *15–16 (D. Colo. Sept. 27, 2019). One judge in the Southern District of Ohio has

   also interpreted “should have known” to constitute a “constructive knowledge” requirement. See

   M.A., 2019 WL 4929297, at *6–7; H.H., 2019 WL 6682152, at *3.

          Here, the Amended Complaint has failed to allege plausibly that Hyatt knew or recklessly

   disregarded—or even constructively knew—that it was participating in J.L.’s sex-trafficking

                                                     12
Case 1:19-cv-03713-PAB-STV Document 72 Filed 06/29/20 USDC Colorado Page 13 of 15




   venture. First, while the Amended Complaint spends considerable time discussing trafficking

   issues in the hotel industry at large7, (see Am. Compl. at ¶¶ 33–82), “general reports about human

   trafficking” are insufficient to establish that Hyatt knew or should have known that the alleged

   venture was engaged in a specific act of sex trafficking of this specific plaintiff. See Ratha, 2017

   WL 8293174, at *5.

          Second, pointing to a random collection of media reports, the Amended Complaint alleges

   that Hyatt has “demonstrated willful blindness to the rampant sex trafficking” that previously

   occurred at Hyatt hotels. Am. Compl. at ¶ 102(j)(i)-(iv). As an initial matter, all but one of the

   incidents cited by Plaintiff allegedly occurred after the incidents alleged in the Amended

   Complaint. Id. The Amended Complaint fails to demonstrate how one (1) incident that allegedly

   occurred before the incidents alleged in the Amended Complaint, and three (3) incidents that

   occurred after those alleged in the Amended Complaint impute knowledge to Hyatt of J.L’s alleged

   sex trafficking three years prior.

          Beyond the irrelevance of the specific news articles cited in the Amended Complaint, as a

   factual matter Plaintiff fails to allege how SHG could have been aware that J.L. was being

   trafficked at the Hyatt Place® over a one-month period in 2016. The Amended Complaint also

   references one negative Yelp review posted after the time period of the Complaint’s allegation,

   but does not indicate how this review imputes knowledge of alleged sex trafficking years prior.

          Finally, the Amended Complaint alleges that Hyatt knew or should have known that it was

   engaged in a sex-trafficking venture along with the traffickers because “J.L. was arrested on

   property grounds, constantly entertained traffic to appease her traffickers’ daily quotas, and her



   7
    Plaintiff’s Amended Complaint also peppers in extremely vague and general allegations against
   Defendants collectively. This is yet another example of Plaintiff’s shotgun pleading approach.


                                                   13
Case 1:19-cv-03713-PAB-STV Document 72 Filed 06/29/20 USDC Colorado Page 14 of 15




   traffickers would help check her in then not proceed to the room; behavior that indicated they were

   using the Defendants’ hotels for his illegal sex trafficking venture.” Am. Compl. at ¶ 133. The

   Amended Complaint fails to allege, however, specific conduct that occurred at Hyatt Place ® that

   would have imputed onto Hyatt knowledge of an illegal sex trafficking venture. See also Iqbal,

   556 U.S. at 678 (citations omitted) (“Where a complaint pleads facts that are merely consistent

   with a defendant’s liability, it stops short of the line between possibility and plausibility of

   entitlement to relief.”).

           Accordingly, the Amended Complaint fails to plead sufficiently that Hyatt knew or should

   have known that it was participating in a venture (with a common purpose and the goal of turning

   a profit) that was engaged in the illegal sex trafficking of J.L.

                   c. The Amended Complaint fails to allege sufficiently that Hyatt knowingly
                      benefited from the alleged venture.

           The Amended Complaint also fails to allege adequately that Hyatt “knowingly benefit[ed]”

   from the alleged sex-trafficking venture. See 18 U.S.C. § 1595(a). A knowing benefit is more than

   a mere benefit. For that reason, there must be “a causal relationship” between a defendant’s

   “affirmative conduct furthering the sex-trafficking venture and receipt of a benefit, with actual or

   . . . constructive knowledge of that causal relationship.” Geiss, 383 F. Supp. 3d at 169; see also

   Canosa, 2019 WL 498865, at *24 (same). And, where a defendant benefits “in spite of,” rather

   than “because of,” a trafficker’s actions, that is not a sufficient causal relationship. Geiss, 383 F.

   Supp. 3d at 169–70.

           The Amended Complaint alleges that Hyatt (along with the other Defendants) benefits “by

   keeping operating costs low, and maintaining the loyalty of the segment of their customer base

   that seeks to participate in the sex trade.” Am. Compl. at ¶ 138, 140, 142, 152. The Amended

   Complaint also alleges that Hyatt benefited by receiving payments for the rooms in which J.L. was

                                                     14
Case 1:19-cv-03713-PAB-STV Document 72 Filed 06/29/20 USDC Colorado Page 15 of 15




   trafficked. Id. But these allegations are insufficient to establish a knowing benefit when all that is

   alleged is that it received money for the room rental, as a hotel does from any guest.

          Hyatt works to prevent trafficking at its hotels, and, devotes considerable resources to

   prevent sex trafficking within its sphere of influence. Moreover, trafficking poses risks to hotel

   guests and a significant threat to Hyatt’s reputation. There is no plausible argument – nor any

   alleged facts – that Hyatt benefits from sex trafficking. And, if Hyatt benefited at all during J.L.’s

   trafficking, those benefits necessarily accrued “in spite of,” rather than “because of,” the

   traffickers’ actions. Geiss, 383 F. Supp. 3d at 169–70.

                                             CONCLUSION

          Accordingly, Hyatt respectfully requests that the Court either dismiss Plaintiff’s Amended

   Complaint and/or dismiss Count Two against Hyatt, with prejudice.


   Dated: June 29, 2020                                  Respectfully submitted,


                                                         WILSON, ELSER, MOSKOWITZ,
                                                         EDELMAN & DICKER LLP


                                                  By:    /s/Marisa A. Trasatti
                                                         Marisa A. Trasatti (Bar No. 25663)
                                                         500 East Pratt Street
                                                         Suite 600
                                                         Baltimore, MD 21202
                                                         Tel. (410) 962-8408
                                                         Fax (410) 962-8758
                                                         Email: Marisa.trasatti@wilsonelser.com
                                                         (Appearance entered on 3/3/2020)




                                                    15
